DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species I directed to Figs. 1-4 (Claims 1-2) in the reply filed on June 8th, 2022 is acknowledged. 
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1 recites limitation, “the first semiconductor regions” in lines 22 and 26 which referring to the plurality of first semiconductor regions in line 13. Therefore, the limitation, “the first semiconductor regions” lines 22 and 26 should be amended to “the plurality of first semiconductor regions” for being consistent. Appropriate correction is required.  
Claim 1 recites limitation “the second semiconductor regions” in lines 22-23 and 26 which referring to the plurality of second semiconductor regions in line 15. Therefore, the limitations “the second semiconductor regions” in lines 22-23 and 26 should be amended to “the plurality of second semiconductor regions” for being consistent. Appropriate correction is required.  
Claim 2 recites limitation, “the first semiconductor regions” in lines 5, 9, 10-11, 14, 16, and 20 which referring to the plurality of first semiconductor regions in line 13 of claim 1. Therefore, the limitation, “the first semiconductor regions” lines 5, 9, 10-11, 14, 16, and 20 of claim 2 should be amended to “the plurality of first semiconductor regions” for being consistent. Appropriate correction is required.  
Claim 2 recites limitation “the second semiconductor regions” in lines 7, 10, 16-17, and 22 which referring to the plurality of second semiconductor regions in line 15 of claim 1. Therefore, the limitations “the second semiconductor regions” in lines 7, 10, 16-17, and 22 should be amended to “the plurality of second semiconductor regions” for being consistent. Appropriate correction is required.  
Claim 2 recites limitation, “the gate electrodes” in lines 12 and 19 which referring to the plurality of gate electrodes in line 19 of claim 1. Therefore, the limitation, “the gate electrodes” lines 12 and 19 of claim 2 should be amended to “the plurality of gate electrodes” for being consistent. Appropriate correction is required.  
Claim 2 recites limitation, “the trenches” in line 18 which referring to the plurality of trenches in line 17 of claim 1. Therefore, the limitation, “the trenches” line 18 of claim 2 should be amended to “the plurality of trenches” for being consistent. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBAYASHI et al. (Pub. No.: US 2018/0182884 A1), hereinafter as Kobayashi.
Regarding claim 1, Kobayashi discloses a semiconductor device in Figs. 1-2, comprising: a semiconductor substrate (substrate 1) of a first conductivity type (n type), having a front surface and a back surface that are opposite to each other (see Fig. 1 and [0057]); a first semiconductor layer (drift region 2 including 2a, 2b and 2c layers) of the first conductivity type, provided on the front surface of the semiconductor substrate and having an impurity concentration lower than an impurity concentration of the semiconductor substrate, the first semiconductor layer having a first surface and a second surface that are opposite to each other, the second surface facing the semiconductor substrate (see [0067-0068] and [0070]); a second semiconductor layer (base region 3) of a second conductivity type (p type), selectively provided on the first surface of the first semiconductor layer and having a first surface and a second surface that are opposite to each other, the second surface facing the semiconductor substrate (see Fig. 1 and [0071]); a plurality of first semiconductor regions (plurality of source regions 4) of the first conductivity type, selectively provided in the second semiconductor layer at the first surface thereof (see [0072]); a plurality of second semiconductor regions (plurality of contact region 14) of the second conductivity type, selectively provided in the second semiconductor layer at the first surface thereof (see Fig. 2 and [0072]); a plurality of trenches (plurality of trenches 8) arranged in a stripe-shape, each penetrating the second semiconductor layer and reaching the first semiconductor layer (see Figs. 1-2 and [0056]); a plurality of gate electrodes (plurality of gate electrodes 7), each of which is provided in a respective one of the plurality of trenches via a gate insulating film (gate insulating film 6) (see Figs. 1-2 and [0056]); a first electrode (source electrode 11) provided on respective surfaces of the second semiconductor layer, the first semiconductor regions, and the second semiconductor regions (see Fig. 1 and [0056]); and a second electrode (drain electrode not showing) provided on the back surface of the semiconductor substrate (see [0065]), wherein the first semiconductor regions and the second semiconductor regions are periodically disposed apart from one another in a first direction (x-direction) in which the plurality of trenches extend in the stripe-shape (see Fig. 2).

      Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein a width direction of the trenches, orthogonal to the first direction and parallel to the front surface is a second direction, in the semiconductor device: a length of each of the first semiconductor regions in the first direction is Wn, a length of each of the second semiconductor regions in the first direction is Wpc, a distance between one of the first semiconductor regions and one of the second semiconductor regions that is adjacent to the one of the first semiconductor regions in the first direction is Wp, a length of each of the gate electrodes in the second direction is Lg, and a length of each of the first semiconductor regions in the second direction is Ln, in a semiconductor device in which the first semiconductor regions and the second semiconductor regions are provided in a stripe pattern parallel to the first direction of the trenches: a length of each of the gate electrodes in the second direction is Lg', a length of each of the first semiconductor regions in the second direction is Ln', a length of each of the second semiconductor regions in the second direction is Lp', and Wn≥(2Wp+Wpc)            
                ×
            
        (Lg+Ln)/(Lg’+2Ln’+Lp’-Lg-Ln) is satisfied as recited in claim 2.   Claims 5-10 depend on claim 2, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818